268 F.2d 898
Jimmie FIELDING, Appellant,v.Winfred OVERHOLSER, Superintendent, St. Elizabeths Hospital, Appellee.
No. 14989.
United States Court of Appeals District of Columbia Circuit.
Argued June 22, 1959.
Decided June 30, 1959.

Mr. John W. Brennan, Washington, D. C., for appellant. Mr. Sutherland G. Taylor, Washington, D. C., also entered an appearance for appellant.
Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
Consequent upon our opinion in Fielding v. United States, 1957, 102 U.S.App. D.C. 167, 251 F.2d 878, a judgment of acquittal by reason of insanity was entered and Fielding was committed to St. Elizabeths Hospital. His petition for a writ of habeas corpus brought pursuant to D.C.Code § 24-301 (Supp. VII, 1959) failed to allege that petitioner "will not in the reasonable future be dangerous to himself or others." The Superintendent in response to the District Court's rule to show cause filed a sworn return disclosing that petitioner is suffering from a mental illness, schizophrenic reaction, paranoid type, and that the Superintendent "is not warranted in certifying, at this time, that the petitioner has recovered from his abnormal mental condition and that he will not be dangerous to himself or others within the reasonable future." Petitioner failed thereafter to traverse or otherwise to put in issue the conclusions of the Superintendent. He filed no supplemental pleading to allege that the failure of the Superintendent to issue the statutory certificate was arbitrary or capricious. On the record so stated, the district judge concluded that a hearing was not necessary. We have reviewed the record and have concluded that there is no error. Cf. Stewart v. Overholser, 1950, 87 U.S. App.D.C. 402, 186 F.2d 339 (en banc).


2
Affirmed.